                                   IN THE
                        UNITED STATES DISTRICT COURT
                                  FOR THE
                        WESTERN DISTRICT OF VIRGINIA
                             DANVILLE DIVISION

  UNITED STATES OF AMERICA                )
                                          )
  V.                                      )       Criminal No. 4:18CR00011-01
                                          )
  MARCUS JAY DAVIS,                       )
     Defendant.                           )



       MOTION FOR INIDIVIDUAL AND SEQUESTERED VOIR DIRE

               NOW COMES the Defendant, Marcus Jay Davis, by and through

  counsel, and hereby respectfully requests this Court to allow counsel to voir dire

  the prospective jurors individually, separate and apart each from the other, and to

  sequester the jurors from the courtroom during the voir dire. Such a procedure is

  necessary in order to prevent the jury panel from hearing questions being asked

  individual jurors with regard to sensitive areas, such as pre-trial publicity,

  experience with violent crimes, and impermissible biases regarding street gangs,

  drug-trafficking, and race.

        The United States Supreme Court has held that the trial court is afforded

  great latitude and discretion in structuring the method in which voir dire will be
                                              1




Case 4:18-cr-00011-MFU-RSB Document 386 Filed 04/01/19 Page 1 of 6 Pageid#: 1373
  conducted. Mu’Min v. Virginia, 500 U.S. 415, 422 (1991). However, the purpose

  of voir dire is to select a fair and impartial jury for the Defendant. Although the

  Defendant does not have a constitutional right to individual voir dire, such a

  procedure is best designed to achieve the objective of eliminating biased jurors

  and ensuring that the Defendant’s Sixth Amendment right to an impartial jury will

  be honored.

        Collective voir dire of jurors in panels as to their familiarity with the crime,

  the victims, or the prior legal proceedings in this case, will educate all jurors to

  prejudicial and incompetent material, thereby rendering it impossible to select a

  fair and impartial jury.

        The issues in the case require that the voir dire include sensitive and

  potentially embarrassing questions exploring the prospective jurors’ experience,

  knowledge, biases or prejudices in reference to pre-trial publicity, street gangs,

  drug trafficking, prior experience with violent crime, and race. Having collective

  voir dire on these selected subjects runs the risk of tainting jurors who might hear

  prejudicial comments from other jurors. Unless individual voir dire is allowed, the

  answers of some jurors might be tainted by being exposed to their fellow

  venireperson’s answers and by seeing which answers result in persons being


                                             2




Case 4:18-cr-00011-MFU-RSB Document 386 Filed 04/01/19 Page 2 of 6 Pageid#: 1374
  dismissed from jury service. Collective voir dire of jurors concerning every

  subject will preclude the candor and honesty on the part of jurors which is

  necessary in order for counsel to exercise intelligently their peremptory

  challenges, as well as challenges for cause.

        The United States Supreme Court has held that a juror with a preconceived

  opinion about a criminal case is entitled to sit on a jury only if this opinion can be

  set aside. Irvin v. Dowd, 366 U.S. 717, 722-23 (1961). Thus, a potential juror

  who has formed an opinion about Defendant’s case and who is unable to set that

  opinion aside should be excluded. During questioning, large group voir dire

  increases the opportunity for a prospective juror’s potential bias to render the jury

  unfair by inhibiting honest responses. Individual or small group voir dire would

  provide a more reliable setting to question jurors about possible biases and ensure

  the Defendant’s right to a fair and impartial jury.

        In order to achieve the objective of an impartial jury, potential jurors must

  be able to answer the court's and counsel's inquiries honestly and truthfully.

  Psychological research on juror questioning and responses has found that when

  questioned in a large group, jurors quickly learn which responses will disqualify

  them and which responses will allow them to serve. Neal Bush, The Case For


                                             3




Case 4:18-cr-00011-MFU-RSB Document 386 Filed 04/01/19 Page 3 of 6 Pageid#: 1375
  Expansive Voir Dire, 2 Law and Psychol. Rev. 9, 20 (1976). After jurors learn

  which responses disqualify, they are more likely to withhold the disqualifying

  information. Based on this concern, and the serious nature of the charges against

  the Defendant, the procedure of individual and sequestered voir dire is essential to

  obtaining honest responses from jurors.

        Collective voir dire of jurors could expose all jurors to prejudicial and

  incompetent material from such publicity, thereby rendering it impossible to select

  a fair and impartial jury in violation of the 6th Amendment to the Constitution of

  the United States.

        Wherefore, the Defendant respectfully moves the Court to grant this motion

  and permit individual and sequestered voir dire. This will prevent one

  venireperson’s answer(s) to taint the entire venire.

                                                         Respectfully submitted,

                                                         Marcus Jay Davis

                                                         By: s/Anthony F. Anderson
                                                               Counsel for Defendant

                                                         By: s/Beverly M. Davis
                                                             Counsel for Defendant




                                            4




Case 4:18-cr-00011-MFU-RSB Document 386 Filed 04/01/19 Page 4 of 6 Pageid#: 1376
  Anthony F. Anderson, VSB #21345               Beverly M. Davis, VSB # 33784
  Melissa W. Friedman, VSB #27277               Davis, Davis & Davis, Attorneys
  Anderson & Friedman                           519 Second Street
  P. O. Box 1525                                Radford, Virginia 24141
  Roanoke, Virginia 24007                       (540) 639-9095
  (540) 982-1525                                540-639-9095 (fax)
  (540) 982-1539 (fax)                          bevdavis@davisattys.com
  afa@afalaw.com

                             CERTIFICATE OF SERVICE

            I hereby certify that this 1st day of April, 2019, I electronically filed the
  foregoing Motion for Individual and Sequestered with the Clerk of the Court using
  the CM/ECF system which will send notification of such filing to all counsel of
  record including the following:

  Heather L. Carlton, Esquire, AUSA
  Ronald Mitchell Huber, Esquire, AUSA
  United States Attorney’s Office
  Charlottesville
  255 West Main Street, Room 130
  Charlottesville, Virginia 22901
  434-293-4283
  heather.carlton@usdoj.gov
  ron.huber@usdoj.gov
                                                s/Anthony F. Anderson
                                                Anthony F. Anderson
                                                Anderson & Friedman
                                                1102 Second Street, S. W.
                                                P. O. Box 1525
                                                Roanoke, Virginia 24007
                                                (540) 982-1525
                                                (540) 982-1539 (fax)
                                                afa@afalaw.com
                                            5




Case 4:18-cr-00011-MFU-RSB Document 386 Filed 04/01/19 Page 5 of 6 Pageid#: 1377
                                       6




Case 4:18-cr-00011-MFU-RSB Document 386 Filed 04/01/19 Page 6 of 6 Pageid#: 1378
